United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 98-1049MN
                                    _____________

Robert A. Lamminen,                   *
                                      *
                   Appellant,         *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the District
City of Cloquet; Donald Panger; Neil  * of Minnesota.
Nemmers; Cynthia Singpiel; Herbert    *
Johnson; Peggy Roy; Beverly Wetzel; *         [UNPUBLISHED]
Jim Nelson; Cloquet Chamber of        *
Commerce; Alan Pelvit,                *
                                      *
                   Appellees.         *
                                 _____________

                            Submitted: June 8, 1998
                                Filed: June 15, 1998
                                  _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                            _____________

PER CURIAM.

       Robert A. Lamminen appeals the district court's adverse grant of summary
judgment in Lamminen's action for violations of the Sherman Act, interference with
business relationships and conspiracy to restrain trade, and failure to follow requirements
of the Minnesota competitive bidding statute. Having reviewed the record and the
parties' submissions, we agree with the district court's analysis and conclude that an
extensive discussion is not warranted. Because the district court dismissed all
of Lamminen's claims with prejudice, we modify the judgment to specify that the
dismissal of Lamminen's state law claims is without prejudice. As modified, we affirm
the judgment on the basis of the district court's well-reasoned opinion. See 8th Cir. R.
47B. We grant the City of Cloquet's motion to strike.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-